McCulloch, C. J. (dissenting). I can not agree to the conclusion that B. F. Stevens was prevented by “unavoidable casualty” from making his defense. On the contrary, his failure to make defense was due solely to the fault of his attorney, which is imputable to him. Scroggin v. Hammett Cro. Co., 66 Ark. 183; Corney v. Corney, 97 Ark. 117; Blackstad Merc. Co. v. Bond, 104 Ark. 45. About two years before the commencement of this action against him and his children, he consulted Mr. J. B. Daggett, a member of the firm of Daggett & Daggett, concerning the merits of the claim against him— whether or not an action on the Alabama judgment was barred by the statute of limitations in this State. The action was begun while Mr. J. B. Daggett was absent from the State, and as soon as process was served on F. B. Stevens he went to the office of the firm and left a copy of the summons and a copy of the complaint with Mr. C. E. Daggett, the other member of the firm, who advised him of the absence of the other member and the date when he would return. J. B. Daggett did not return until after the special term of the chancery court, and was not aware of the commencement of the action until his return. It was therefore immaterial, so far as this case is concerned, that he was 'unadvised of the special term' of the court, and even if he had known of that term of the court he would not have prepared for the defense in this, action, for the simple reason that he had no reason to believe that the action had been commenced. Mr. C. E. Daggett, notwithstanding the fact that his brother was a member of the firm giving attention to Stevens ’ case, was under duty to look after the interest of the firm’s clients in the absence of the other member. It was his duty to ascertain when the court would convene and was also bound to take notice of the adjournment over for a special session. “It is the duty of a litigant to keep himself informed of the progress of his case,” said this court in Trumbull v. Harris, 114 Ark. 493, “and a party seeking relief against a judgment on the ground of unavoidable casualty or misfortune, preventing him from defending, must show that he himself is not guilty of negligence, and he can not have relief if the taking of the judgment appears to have been due to his own carelessness.” But, as a matter of fact, Mr. C. E. Daggett was advised of tlie special term of tlie court, and, according to Iris testimony, lie was in the courtroom on the day the decree was rendered in this case. The majority base their conclusion, as I understand it, on the ground that the chancellor excused Mr. Daggett from further attendance, and that this supplies the necessary fact to make out a case of unavoidable casualty. The maxim that no one shall suffer by fault of the court is invoked. The weakness of the position is that Mr. Daggett had no right to rely, so far as this case is concerned, on the fact that the court excused him from attendance, as there is no evidence that he informed the chancellor that he and his partner were representing Stevens. There was no appearance in this case, and there was nothing* to apprise the chancellor of the fact that the firm of Daggett & Daggett represented the defendants in this action. It was therefore not the fault of the chancellor that the decree was rendered after having excused Mr. Daggett from attendance on the court. If Mr. Daggett had informed the chancellor that his firm represented the defendants in this case, then it would have been wrong to render .a decree in his absence, after he had been excused by the chancellor, but such is not the fact of the case, and it seems to me that the fault is wholly with Mr. Daggett and not with the - chancellor. Nor is there any intimation in the testimony that counsel for plaintiffs were advised that the firm of Daggett & Daggett had been employed to represent the defendants. For aught that appears to the coiitrary, counsel for the plaintiffs were acting in the utmost good faith in assuming that no defense was to be presented and that the way was entirely clear, without doing violence to anyone’s rights, to proceed to a final decree at that term of the court. The failure to make defense was one of those regrettable instances where justice fails, but relief should not be afforded to the party who was at fault. It is no reflection on the attorney to .say that he was at fault in a matter of that kind, for it is a thing that might occur with any business man, but when we adjudicate the rights of parties we can not overlook such fault and make the omission which it caused the basis of relief. I am therefore of the opinion that the personal decree against F. B. Stevens should not have been vacated. I agree fully with the conclusion reached in regard to the infant defendants.